Citation Nr: 1713514	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for open-angle glaucoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran contends that his service-connected glaucoma is more severe than is reflected by his current 10 percent disability rating.  Glaucoma is to be evaluated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6013 (2016).  Generally, the evaluation of visual impairment is based on impairment of visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75 (2016).  

In this case, the Veteran was provided with a VA eye examination in November 2010.  The examiner diagnosed primary open angle glaucoma (POAG).  The examiner noted that corrected vision was 20/20 bilaterally and visual fields were full.  A review of subsequent VA treatment records shows progressive worsening of his POAG.  In a September 2014 VA treatment record, the evaluator noted the Veteran's intraocular pressure (IOP) has been slowly increasing over time.  In a January 2015 VA treatment record, the Veteran reported experiencing two episodes of optic apraxia.  In a January 2016 VA treatment record, the Veteran reported painless and progressive decrease in vision in the right eye with glare symptoms.  The January 2016 VA treatment record also noted that there was a visually significant cataract in the right eye affecting activities of daily living and that a cataract extraction in the right eye was scheduled for February 2016.  Considering there is evidence of worsening symptoms related to the Veteran's POAG, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected POAG.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected open-angle glaucoma.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the disability must be reported in detail.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

